 



EXHIBIT 10.2
ABM DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
Effective October 31, 2006
Amended March 3, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Article I. DEFINITIONS     1  
1.01
  “Account”     1  
1.02
  “Administrative Committee” or “Committee”     1  
1.03
  “Beneficiary”     1  
1.04
  “Board”     1  
1.05
  “Change in Control”     1  
1.06
  “Company”     1  
1.07
  “Compensation”     1  
1.08
  “Deferral”     1  
1.09
  “Director”     1  
1.10
  “Effective Date”     1  
1.11
  “Employer”     1  
1.12
  “Identification Date”     1  
1.13
  “Internal Revenue Code” or “Code”     1  
1.14
  “Key Service Provider”     1  
1.15
  “Participant”     2  
1.16
  “Person”     2  
1.17
  “Plan”     2  
1.18
  “Plan Administrator”     2  
1.19
  “Plan Year”     2  
1.20
  “Restricted Stock Unit”     2  
1.21
  “Separation from Service”     2  
1.22
  “Unforeseeable Emergency”     2  
1.23
  “Valuation Date”     3  
 
            Article II. ELIGIBILITY FOR PARTICIPATION     4  
2.01
  Eligibility Requirements     4  
2.02
  Change in Status     4  
2.03
  Determination of Eligibility     4  
 
            Article III. CONTRIBUTIONS     5  
3.01
  Deferrals     5  
3.02
  Elective Deferral Election     5  
3.03
  Deferral of Distribution of Restricted Stock Unit Awards Granted in 2007     6
 
 
            Article IV. ACCOUNTS, FUNDING AND VALUATION     7  
4.01
  Establishment of Account     7  
4.02
  Valuation of Account     7  
 
            Article V. PARTICIPANTS’ VESTED INTERESTS     8  
5.01
  Vesting     8  
 
            Article VI. DISTRIBUTION OF BENEFITS     9  
6.01
  Distribution of Benefits     9  

 i

 



--------------------------------------------------------------------------------



 



             
6.02
  Separation from Service     9  
6.03
  Unforeseeable Emergency Withdrawals     9  
6.04
  Form of Distribution     10  
6.05
  Distributions to Key Service Providers     10  
 
            Article VII. DEATH     11  
7.01
  Death     11  
 
            Article VIII. THE ADMINISTRATIVE COMMITTEE     12  
8.01
  Duties and Responsibility     12  
8.02
  Allocation and Delegation of Responsibilities     12  
8.03
  Expenses and Compensation     13  
8.04
  Information from Company     13  
8.05
  Administrative Committee; Signature     13  
 
            Article IX. PARTICIPANTS’ RIGHTS     14  
9.01
  Disclosures     14  
9.02
  Filing a Claim for Benefits     14  
9.03
  Denial of a Claim     14  
9.04
  Limitation of Rights     14  
 
            Article X. AMENDMENT AND TERMINATION     16  
10.01
  Amendment or Termination     16  
 
            Article XI. MISCELLANEOUS     17  
11.01
  Execution of Receipts and Releases     17  
11.02
  Notice and Unclaimed Benefits     17  
11.03
  Non-Alienation of Benefits     17  
11.04
  Loans to Participants     18  
11.05
  Benefits Payable to Incompetents     18  
11.06
  Applicable Law     18  
11.07
  Headings as Guide     18  
11.08
  Pronouns     18  
11.09
  Reference to Laws     18  
11.10
  Participant’s Rights Unsecured     18  

  ii

 



--------------------------------------------------------------------------------



 



Article I.
DEFINITIONS
The following terms as used herein shall have the meaning hereinafter set forth
unless the context clearly indicates a different meaning is required. Whenever
in these definitions a word or phrase not previously defined is used, such word
or phrase shall have the meaning thereafter given to it in Article I unless
otherwise specified.

1.01   “Account” means the account established and maintained by the
Administrative Committee for each Participant.   1.02   “Administrative
Committee” or “Committee” means the Governance Committee of the Board of
Directors of the Company.   1.03   “Beneficiary” means the Person last
designated by a Participant on a form provided by the Administrative Committee
or by the terms of the Plan to receive any amounts payable under the Plan
following the death of the Participant. A Participant may change the Beneficiary
from time to time on a form provided by the Administrative Committee.   1.04  
“Board” means the Board of Directors of the Company.   1.05   “Change in
Control” shall have the meaning given that term in Section 5.01.   1.06  
“Company” means ABM Industries Incorporated, and, where appropriate, its
successors or assigns.   1.07   “Compensation” means all the annual retainer and
board meeting fees paid by the Company to the eligible Director while a
Participant with respect to services rendered during the Plan Year.   1.08  
“Deferral” means an amount that a Participant has elected to defer under
Article III.   1.09   “Director” means any individual who is a member of the
Board and who is not an employee of the Company.   1.10   “Effective Date” means
January 1, 2008.   1.11   “Employer” means the Company, its subsidiaries (within
the meaning of Sections 414(b) and (c) of the Code), and its successors or
assigns.   1.12   “Identification Date” means each December 31.   1.13  
“Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986, as
amended from time to time.   1.14   “Key Service Provider” means a Participant
who, on an Identification Date, is:

1



--------------------------------------------------------------------------------



 



  (a)   A 5% owner of the Employer; or     (b)   A 1% owner of the Employer
having annual compensation from the Company of more than $150,000.

If a Participant is identified as a Key Service Provider on an Identification
Date, then such Participant shall be considered a Key Service Provider for
purposes of the Plan during the period beginning on the first April 1 following
the Identification Date and ending on the next March 31.

1.15   “Participant” means any Director or former Director who has satisfied the
eligibility requirements of Section 2.01 who is, or may become, eligible to
receive a benefit or whose Beneficiary may be eligible to receive a benefit
under the Plan.   1.16   “Person” means any individual, partnership, joint
venture, corporation, mutual company, joint stock company, trust, estate,
unincorporated organization, association, or employee organization, and shall,
where appropriate, include two or more of the above.   1.17   “Plan” means the
ABM Deferred Compensation Plan for Non-Employee Directors.   1.18   “Plan
Administrator” means the Company.   1.19   “Plan Year” means the calendar year.
  1.20   “Restricted Stock Unit” means a restricted stock unit award granted by
the Company to a Participant.   1.21   “Separation from Service” means
termination of service as a Director with the Employer, other than by reason of
death. A Participant shall not be deemed to have experienced a Separation from
Service if the Participant continues to provide services to the Employer at an
annual rate that is fifty percent or more of the services rendered, on average,
during the immediately preceding three full years of service as a Director with
the Employer (or if providing services to the Employer less than three years,
such lesser period); provided, however, that a Separation from Service will be
deemed to have occurred if a Participant’s service with the Employer is reduced
to an annual rate that is less than twenty percent of the services rendered, on
average, during the immediately preceding three full years of service as a
Director with the Employer (or if providing services to the Employer less than
three years, such lesser period).   1.22   “Unforeseeable Emergency” means shall
mean a severe financial hardship to the Participant or his or her Beneficiary
resulting from: (i) an illness or accident of the Participant or Beneficiary,
the Participant’s or Beneficiary’s spouse, or the Participant’s or Beneficiary’s
dependent (as defined in Section 152(a) of the Code); (ii) loss of the
Participant’s or Beneficiary’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance);
or (iii) other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant or Beneficiary.
Hardship shall not constitute an Unforeseeable Emergency to the extent that it
is, or may be, relieved by: (a)

2



--------------------------------------------------------------------------------



 



    reimbursement or compensation, by insurance or otherwise; (b) liquidation of
the Participant’s or Beneficiary’s assets to the extent that the liquidation of
such assets would not itself cause severe financial hardship; or (c) cessation
of deferrals under the Plan. An Unforeseeable Emergency does not include (among
other events): (y) sending a child to college; or (z) purchasing a home.   1.23
  “Valuation Date” means March 31, June 30, September 30 and December 31 of each
Plan Year.

3



--------------------------------------------------------------------------------



 



Article II.
ELIGIBILITY FOR PARTICIPATION

2.01   Eligibility Requirements       Each Director of the Company shall become
a Participant under the Plan on the date he or she makes an election to defer
Compensation or shares subject to Restricted Stock Unit awards (including
dividend equivalents credited to such shares) under the Plan.   2.02   Change in
Status       A Participant’s participation in the Plan shall terminate
immediately as of the date on which he or she ceases to be a Director, except
that the Participant shall retain the right to receive his or her Account.  
2.03   Determination of Eligibility       The Administrative Committee shall
determine whether each Director has satisfied the eligibility requirements for
participation in the Plan. The Committee’s determination shall be conclusive and
binding upon all persons.

4



--------------------------------------------------------------------------------



 



Article III.
CONTRIBUTIONS

3.01   Deferrals

  (a)   For each Plan Year commencing with 2007, a Participant may elect to
defer receipt of all or any portion of his or her Compensation that he or she
would otherwise receive from the Company. In addition, in October 2006 each
eligible Director who is a party to a Director Retirement Plan benefit agreement
may elect to have such benefit converted to a credit to the Account established
pursuant to this Plan, effective November 1, 2006.     (b)   Each Participant
who receives a Restricted Stock Unit award in a Plan Year may elect to defer all
or a percentage of any shares he or she may be entitled to receive (including
dividend equivalents credited to such shares) upon the lapse of any restrictions
or vesting period to which the Restricted Stock Unit award is subject. This
election shall be made by giving notice in a manner and within the time
prescribed by the Administrator and in compliance with Section 409A of the Code.

3.02   Elective Deferral Election       Upon becoming eligible to participate in
the Plan, a newly eligible Director may make an election described in
Section 3.01 by filing an election form with the Administrative Committee within
30 days (or earlier, as the form may provide) following the date the Director
becomes eligible to participate in the Plan. Such election form shall be
irrevocable on the 31st day following the date the Director becomes eligible to
participate in the Plan unless the Company provides an earlier date. For each
Plan Year following the year in which a Participant becomes eligible to
participate in the Plan, a Participant may make an election described in
Section 3.01 by filing an election form with the Administrative Committee within
a reasonable period of time, as specified by the Committee, before the beginning
of the Plan Year to which the Deferral election applies. Except as provided in
this Plan, a Deferral election shall be irrevocable on the December 31 preceding
the Plan Year to which the Deferral election applies, or at such earlier time as
the Committee prescribes. A Deferral election may not be changed during the Plan
Year that it is effective; provided, that upon a showing of an Unforeseeable
Emergency and with the consent of the Administrative Committee, a Participant
may at any time revoke his or her Deferral election with respect to Compensation
he or she has not yet earned and shares subject to a Restricted Stock Unit award
in which he or she has not yet become vested during the Plan Year. A Participant
who revokes his or her Deferral election may not again make an election to defer
the receipt of Compensation or shares subject to a Restricted Stock Unit award
(including dividend equivalents credited to such shares) effective before the
beginning of the next Plan Year. Notwithstanding the foregoing, a Participant
may make an election in 2008 to defer shares subject to a Restricted Stock Unit
award granted in 2008 (including dividend equivalents credited to such shares);
provided that such election be made no later than the date immediately prior

5



--------------------------------------------------------------------------------



 



    to the date of grant of such award. Unless otherwise provided, an election
must be made each year in order to participate in this Plan.   3.03   Deferral
of Distribution of Restricted Stock Unit Awards Granted in 2007      
Notwithstanding anything in this Plan to the contrary, for the purposes of
Restricted Stock Unit awards granted in 2007, a Participant may defer the time
of distribution of any unvested portion of such Restricted Stock Unit awards
(including dividend equivalents credited to such shares); provided that (1) such
deferral shall not become effective for 12 months and (2) the date of payment is
at least five years subsequent to the originally scheduled payment date, and
(3) the form is accepted by the Committee, in its sole and absolute discretion.
The election may be modified or revoked until twelve months prior to the
originally scheduled vesting date, or such earlier time that the Committee
determines in its discretion, at which time such change shall become
irrevocable. The last valid form accepted by the Committee shall govern the
payout of a Participant’s deferred shares subject to Restricted Stock Unit
awards granted in 2007 (including dividend equivalents credited to such shares),
as applicable.

6



--------------------------------------------------------------------------------



 



Article IV.
ACCOUNTS, FUNDING AND VALUATION

4.01   Establishment of Account       The Administrative Committee shall open
and maintain a separate Account for each Participant. Such Account shall be
credited with all Deferrals for the Participant. In addition, the Account of
each eligible Director who has elected to convert his or her Director Retirement
Plan benefits to an Account credit under this Plan shall be credited on
November 1, 2006, with the amount approved by the Governance Committee pursuant
to its resolution adopted on September 5, 2006. As soon as reasonably possible
after each Valuation Date, each Participant shall be notified of the value of
his or her Account.   4.02   Valuation of Account

  (a)   Interest shall be credited to each Participant’s Account as of each
Valuation Date equal to the product of

  (1)   the amount credited to the Participant’s Account as of the last
preceding Valuation Date, less any distributions or withdrawals and plus
one-half (1/2) of Deferrals, if any, since the last preceding Valuation Date,
multiplied by     (2)   the applicable interest rate; provided, however, that
for the December 31, 2006 Valuation Date, interest shall be based on the Account
balance on November 1, 2006, if any.

  (b)   On each Valuation Date, each Participant’s Account will be credited with
interest. The amount of interest will be derived from the prime interest rate
published in The Wall Street Journal on the last business day coinciding with or
next preceding the Valuation Date. Any prime rate up to 6% will be considered in
full and 1/2 of any prime rate over 6% will be considered; provided, however,
after October 1, 2007, the interest rate will not exceed 120% of the long-term
applicable federal rate (compounded quarterly) as published by the Internal
Revenue Service. The amount credited will be a proration of the prime rate
considered taking into consideration the period of time elapsed since the last
Valuation Date (or since November 1, 2006, in the case of the December 31, 2006
Valuation Date).

    For example, if the Plan is valued quarterly and on March 31, the prime rate
is 7%, the rate credited will be (1/4 x 6%) + (1/4 x 1/2 x 1%) or 1.625%.

7



--------------------------------------------------------------------------------



 



Article V.
PARTICIPANTS’ VESTED INTERESTS

5.01   Vesting       Each Participant shall always be one hundred percent (100%)
vested in his or her Account; provided, however, that any amount credited to a
Participant’s Account on November 1, 2006 pursuant to the election described in
Section 3.01 shall be forfeited if the Participant voluntarily resigns his or
her position as a Director before November 1, 2007 for any reason other than
disability, as determined pursuant to Section 409A(a)(2)(C) of the Code or in
connection with a Change in Control. A “Change in Control” shall be deemed to
have occurred upon a change in the ownership or effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company as defined in the regulations promulgated under Section 409A of the
Code. Notwithstanding anything to the contrary in this Article V, the vesting of
shares subject to a Restricted Stock Unit award granted to a Participant shall
always be subject to the vesting schedule as set forth in the Restricted Stock
Unit award’s applicable plan or agreement.

8



--------------------------------------------------------------------------------



 



Article VI.
DISTRIBUTION OF BENEFITS

6.01   Distribution of Benefits       Except as provided in Article 6.03 below,
a Participant’s Account may not be distributed to a Participant or his or her
Beneficiary before the date the Participant ceases to be a member of the Board.
  6.02   Separation from Service

  (a)   When a Participant experiences a Separation from Service as a Director,
the vested portion of his or her Account shall be distributed, or distribution
shall commence within 90 days following Separation from Service as a Director.
The amount in his or her Account shall be determined as of the Valuation Date
that last precedes the date of distribution, plus Deferrals and less any
withdrawals or distributions, if any, for the period from the last preceding
Valuation to the date of distribution.     (b)   The distribution shall be made
in the form elected by the Participant under Section 6.04. If the Participant
made no election at the time specified in Section 6.04, his or her benefit shall
be paid as a lump sum.     (c)   Notwithstanding anything in this Article VI to
the contrary, if a Participant elects to defer the receipt of shares subject to
Restricted Stock Unit awards granted in 2007, then such shares (including
dividend equivalents credited to such shares) shall be distributed in the year
in which the Participant elects; provided that such distribution shall not occur
at any time prior to the five-year anniversary of the originally scheduled
payment date of such shares; provided further that if the Participant
experiences a Separation from Service as a Director at any time prior to such
elected distribution date, the vested portion of any shares subject to such
Restricted Stock Unit awards granted in 2007 (and associated dividend
equivalents) shall be distributed in a lump sum within 90 days following his or
her Separation from Service as a Director.

6.03   Unforeseeable Emergency Withdrawals

  (a)   A Participant may withdraw up to one hundred percent (100%) of the
amount in his or her Deferral Account in the event of an Unforeseeable Emergency
to the extent provided in this Section 6.03.     (b)   A Participant who wishes
to withdraw any amount pursuant to this Section 6.03 must submit, on a form
provided by the Administrative Committee, a written request by the Participant
that states:

  (1)   The Unforeseeable Emergency for which the withdrawal is requested;

9



--------------------------------------------------------------------------------



 



  (2)   The amount needed to satisfy the financial need, which amount may
include any federal, state, or local income taxes or penalties reasonably
anticipated to result from the withdrawal;     (3)   A representation that the
need cannot be satisfied in any of the ways stated in the definition of
Substantial Hardship;     (4)   The date the funds are required; and     (5)  
Any other information the Administrative Committee deems necessary.

  (c)   The Administrative Committee will determine if an Unforeseeable
Emergency withdrawal will be allowed by applying the standards set forth in the
definition of Substantial Hardship.     (d)   A withdrawal from a Participant’s
Account under Section 6.03 shall be paid in a lump sum.

6.04   Form of Distribution       A Participant may elect in writing, on a form
prescribed by the Administrative Committee, to have his or her benefit (other
than an Unforeseeable Emergency withdrawal) paid (a) as a lump sum, or (b) in
substantially equal annual installments over a ten (10) year period. Such
election must be made within 30 days following the date the eligible Director
becomes eligible to participate in the Plan (i.e., the later of the date of the
eligible Director’s election to the Board or October 31, 2006). If the
Participant fails to make such election or later wishes to change such election,
he or she may make a later election, subject to the following restrictions:
(i) The later election must be made no later than 12 months before the date
payment is scheduled to be made or commence; (ii) The later election must defer
the payment date for a minimum of five years from the previously scheduled
payment date; and (iii) The later election must not accelerate the date of any
payment or distribution. For purposes of the Plan, installment payments shall be
treated as a single distribution under Section 409A of the Code.   6.05  
Distributions to Key Service Providers       Notwithstanding any other provision
of the Plan to the contrary, distributions to a Key Service Provider may not be
made before the date that is six months after the date of his or her Separation
from Service.

10



--------------------------------------------------------------------------------



 



Article VII.
DEATH

7.01   Death       If a Participant dies before distribution of his or her
Account has begun or been completed, the remaining portion of the Participant’s
Account shall constitute a Death Benefit and shall be payable to the
Participant’s Beneficiary in a lump sum no later than 90 days after the date of
death. The value of the Participant’s Account shall be determined in accordance
with the rules set forth in Section 4.02. If the Participant has not designated
a Beneficiary or if the named Beneficiary does not survive the Participant,
payment shall be made to the Participant’s surviving spouse, if any, or if none
to the Participant’s surviving children, if any, in equal shares or if none to
the Participant’s estate.

11



--------------------------------------------------------------------------------



 



Article VIII.
THE ADMINISTRATIVE COMMITTEE

8.01   Duties and Responsibility       The Committee shall administer the Plan
and shall have full discretionary authority to construe this Plan and to
determine all questions of interpretation or policy in a manner not inconsistent
with the Plan and the Administrative Committee’s construction or determination
in good faith shall be final and conclusive and binding on all parties including
but not limited to the Company and any Participant or Beneficiary, except as
otherwise provided by law. The Administrative Committee may correct any defect,
supply any omission, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Plan, provided, however, that any interpretation or construction shall be done
in a nondiscriminatory manner and shall be consistent with the intent that the
Plan shall be an unfunded plan. The Administrative Committee shall have all
powers necessary or appropriate to accomplish its duties under this Plan.      
The Administrative Committee shall be charged with the duties of the general
administration of the Plan, including but not limited to, the following:

  (a)   To determine all questions relating to the eligibility of Directors to
participate in or remain a Participant hereunder;     (b)   To maintain all the
necessary records for the administration of the Plan;     (c)   To interpret the
provisions of the Plan and to make and publish such rules for regulation of the
Plan as are not inconsistent with the terms hereof;     (d)   To make any
adjustments in the allocations, to Accounts under the Plan necessary to comply
with any provision of law; and     (e)   To advise, counsel and assist any
Participant regarding any rights, benefits or elections available under the
Plan.

The Administrative Committee shall also be responsible for preparing and filing
such annual disclosure reports as may be required by law.
Whenever it is determined by the Administrative Committee to be in the best
interest of the Plan and its Participants and Beneficiaries, the Administrative
Committee may request such variances, deferrals, extensions, or exemptions or
make such elections for the Plan as may be available under the law.

8.02   Allocation and Delegation of Responsibilities       The Administrative
Committee may engage agents to assist in carrying out the Administrative
Committee’s functions hereunder.

12



--------------------------------------------------------------------------------



 



8.03   Expenses and Compensation       The expenses necessary to administer the
Plan and the expenses incurred by the Administrative Committee shall be paid by
the Company.   8.04   Information from Company       The Company shall supply
full and timely information to the Administrative Committee on all matters
relating to the compensation of all Participants, their continuous regular
service to the Company, their retirement, death, disability or termination of
service to the Company, and such other pertinent facts as the Administrative
Committee may require.   8.05   Administrative Committee; Signature       The
signature of one member of the Administrative Committee may be accepted by any
interested party as conclusive evidence that the Administrative Committee has
duly authorized the action therein set forth. No person receiving documents or
written instructions and acting in good faith and in reliance thereon shall be
obliged to ascertain the validity of such action under the terms of this
Agreement. The Administrative Committee shall act by a majority of its members
at the time in office and such action may be taken either by a vote at a meeting
or in writing without a meeting.

13



--------------------------------------------------------------------------------



 



Article IX.
PARTICIPANTS’ RIGHTS

9.01   Disclosures       The Administrative Committee shall furnish at least
every six (6) months each Participant or Beneficiary with a written statement,
based on the latest available information, indicating the value of his or her
Account.       Upon termination of his or her status as a Director, a
Participant is entitled to a written explanation of and accounting for his or
her Account.   9.02   Filing a Claim for Benefits       A Participant or
Beneficiary or the Employer acting on his or her behalf shall notify the
Administrative Committee of a claim for benefits under the Plan. Such request
may be in any form acceptable to the Administrative Committee and shall set
forth the basis of such claim and shall authorize the Administrative Committee
to conduct such examinations as may be necessary to determine the validity of
the claim and to take such steps as may be necessary to facilitate the payment
of any benefits to which the Participant or Beneficiary may be entitled under
the terms of the Plan. The Administrative Committee shall review the claim and
may require additional information if necessary to process the claim. The
Administrative Committee shall issue its decision, in writing, no later than
90 days after the date the claim is received, unless circumstances require an
extension of time. If such an extension is required, written notice of the
extension shall be furnished to the person making the claim within the initial
90-day period, and the notice shall state the circumstances requiring the
extension and the date by which the Administrative Committee expects to reach a
decision on the claim. In no event shall the extension exceed a period of
90 days from the end of the initial period.   9.03   Denial of a Claim      
Whenever a claim for benefits by any Participant or Beneficiary has been denied,
in whole or in part, a written notice of the denial will be provided to the
Participant or Beneficiary within the period specified in Section 9.02 above.
The notice shall set forth, in a manner calculated to be understood by the
claimant, (i) the specific reason or reasons for the denial; (ii) reference to
the specific Plan provisions upon which the denial is based; (iii) a description
of any additional material or information necessary for the claimant to perfect
the claim and an explanation of why such information is necessary; and (iv) an
explanation of the Plan’s appeal procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.   9.04   Limitation of Rights

14



--------------------------------------------------------------------------------



 



    Participation hereunder shall not grant any Participant the right to be
retained as a member of the Board of Directors of the Company or any rights or
interest other than those specifically herein set forth.

15



--------------------------------------------------------------------------------



 



Article X.
AMENDMENT AND TERMINATION

10.01   Amendment or Termination       The Company, by action of the Board, may
at any time and from time to time amend or terminate this Plan in whole or in
part (including retroactively); provided that if the Company exercises its
authority to terminate the Plan, then such termination shall be in compliance
with Treasury Regulation § 1.409A-3(j)(4)(ix)(C). The Company shall not have the
right to amend or terminate the Plan retroactively in such a manner as to
deprive any Participant or Beneficiary of any benefit to which he or she was
entitled under the Plan by reason of Deferrals prior to the amendment or
termination.

16



--------------------------------------------------------------------------------



 



Article XI.
MISCELLANEOUS

11.01   Execution of Receipts and Releases       Any payment to any Participant
or Beneficiary, in accordance with the provisions of this Plan, shall, to the
extent thereof, be in full satisfaction of all claims hereunder against the
Plan, and the Administrative Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefor in such form as the Administrative Committee shall determine.  
11.02   Notice and Unclaimed Benefits       Each Participant and Beneficiary
must file with the Company from time to time in writing his or her post office
address and each change of post office address. Any communication, statement, or
notice addressed to a Participant or Beneficiary at his or her last post office
address filed with the Company will be binding on the Participant and his or her
Beneficiary for all purposes of the Plan. Neither the Company nor the
Administrative Committee shall be obliged to search for or ascertain the
whereabouts of any Participant or Beneficiary.       The Committee shall notify
any Participant or Beneficiary when a distribution is required under the Plan.
The Committee may also request the Social Security Administration to notify the
Participant or Beneficiary in accordance with any procedures the Administration
has established for this purpose. In the event that the Participant or
Beneficiary shall fail to respond to any notice from the Committee, the amount
in his or her Account shall be forfeited.   11.03   Non-Alienation of Benefits  
    Except in the case of a domestic relations order, as defined in Section
414(p) of the Code:

  (a)   No Participant or Beneficiary, and no creditor of a Participant or
Beneficiary shall have any right to assign, pledge, sell, hypothecate,
anticipate or in any way create a lien upon his or her benefits under the Plan
by operation of law or otherwise, and any attempt to do so shall be void; nor
shall any such benefits in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of the person entitled to such
benefits.     (b)   No interest in the Plan shall be subject to assignment or
transfer or otherwise be alienable, either by voluntary or involuntary act or by
operation of law or equity, or subject to attachment, execution, garnishment,
sequestration, levy or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
Beneficiaries.

17



--------------------------------------------------------------------------------



 



11.04   Loans to Participants       A Participant may not receive a loan from
the Plan of any portion of his or her Account.   11.05   Benefits Payable to
Incompetents       Each individual receiving benefit payments under the Plan
shall be conclusively presumed to have been legally competent until the date
upon which the Administrative Committee shall have received written notice in
the form and manner acceptable to it that such individual is an incompetent for
whom a guardian or other person legally vested with his or her care shall have
been appointed. From and after the date of receipt of such notice by
Administrative Committee, all future benefit payments to which such individual
is entitled under the Plan shall be payable to his or her guardian or other
person legally vested with his or her care, until such time as the
Administrative, Committee shall be furnished with evidence satisfactory to it
that such individual is legally competent.   11.06   Applicable Law       This
Plan shall be governed and construed under Federal law and the laws of the State
of California.   11.07   Headings as Guide       The headings of this Plan are
inserted for convenience of reference only and are not to be considered in
construction of the provisions hereof.   11.08   Pronouns       When necessary
to the meaning hereof, either the masculine or the neuter pronoun shall be
deemed to include the masculine, the feminine, and the neuter, and the singular
shall be deemed to include the plural.   11.09   Reference to Laws       Any
reference to any section or regulation under the Internal Revenue Code or to any
other statute or law shall be deemed to include any successor law of similar
import.   11.10   Participant’s Rights Unsecured       The right of the
Participant or his or her designated Beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Participant nor his or her designated beneficiary shall have any
rights in or against any amount credited to his or her Account or any other
specific assets of the Company. All amounts credited to an Account shall
constitute general assets of the Company and may be disposed of by the Company
at such time and for such purposes as it may deem appropriate. An Account may
not be encumbered or assigned by a Participant or any Beneficiary. The Company
is authorized in its sole discretion to establish a grantor trust for the
purpose of providing security for payments made under

18



--------------------------------------------------------------------------------



 



    the Plan; provided that no Participant shall be considered to have a
beneficial ownership interest (or any other sort of interest) in any specific
asset of the Company or of its subsidiaries or affiliates as a result of the
creation of such trust or the transfer of funds or other property to such trust.

     Executed at this 3rd day of March 2008 to be effective as of January 1,
2008.

           
Company:

ABM Industries Incorporated
      By:   /s/ Erin M. Andre         Erin M. Andre        Senior Vice
President, Human Resources     

19